5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
    /DZUHQFHY,QW¶O%KG                     1R                 3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

     RI7HDPVWHUVHWDO                                           (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                                                                                )LOH 1DPH DS


                     CONCLUSION
                                                                81,7('67$7(6&28572)$33($/6
   6LQFHWKH³XQLTXHFLUFXPVWDQFHV´UXOHGRHVQRWDSSO\ZH
GHFOLQH WR KHDU /DZUHQFH¶V DSSHDO LQDVPXFK DV /DZUHQFH                 )257+(6,;7+&,5&8,7
ILOHGKLVQRWLFHRIDSSHDOWZRGD\VODWH:H$)),50WKH                        BBBBBBBBBBBBBBBBB
GLVWULFWFRXUW¶VGHQLDORI/DZUHQFH¶VUHTXHVWIRUUHOLHIIURP
MXGJPHQW                                                       &$5/ /$:5(1&(                   ;
                                                                            3ODLQWLII$SSHOODQW 
                                                                            Y                    
                                                                                                      1R
                                                                ,17(51$7,21$/                     
                                                                %527+(5+22' 2)                     !
                                                                                                  
                                                                7($067(56 &+$8))(856            
                                                                :$5(+286(0(1 $1'                 
                                                                +(/3(56 2) $0(5,&$               
                                                                :,//,$0 - 0&&$57               
                                                                &KDLUPDQRI7HDPVWHUV             
                                                                                                  
                                                                1DWLRQDO)UHLJKW*HQHUDO         
                                                                3UHVLGHQW521 &$5(             
                                                                6XFFHVVRU&KDLUPDQRI            
                                                                7HDPVWHUV1DWLRQDO)UHLJKW       
                                                                *HQHUDO3UHVLGHQW'(11,6 &      
                                                                6.(/7211DWLRQDO)UHLJKW         
                                                                                                  
                                                                'LUHFWRU&R&KDLUPDQ             
                                                                7HDPVWHUV1DWLRQDO)UHLJKW        
                                                                ,QGXVWULDO1HJRWLDWLQJ            
                                                                &RPPLWWHH-$0(6 $               
                                                                0&&$//$VVRFLDWH*HQHUDO         
                                                                                                  
                                                                &RXQVHO67(9(1 :$,70$1          
                                                                3UHVLGHQWRI/RFDO           
                                                                7($067(56 /2&$/ 81,21             
                                                                12                          
                                                                        'HIHQGDQWV$SSHOOHHV 
                                                                                                 1



                                                                                             
       /DZUHQFHY,QW¶O%KG                           1R      1R                        /DZUHQFHY,QW¶O%KG        
        RI7HDPVWHUVHWDO                                                                                   RI7HDPVWHUVHWDO

         $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW                     Hollins. See Frazier v. United States, No. 97-6338, 2000 WL
          IRUWKH1RUWKHUQ'LVWULFWRI2KLRDW7ROHGR                    658072 (6th Cir. May 9, 2000). In Frazier, we dismissed an
         1R²-DPHV*&DUU'LVWULFW-XGJH                      attempt by counsel to blame the tardiness of his client’s
                                                                          habeas petition on a clerk who allegedly provided the attorney
                    $UJXHG-DQXDU\                             with improper filing information. Id. at *1. As we explained,
                                                                          "this court has not subscribed to the Eleventh Circuit’s lenient
             'HFLGHGDQG)LOHG)HEUXDU\                        interpretation of the ‘unique circumstances’ exception." Id.
 %HIRUH1(/621DQG&/$&LUFXLW-XGJHV+$<1(6                          Second, prior to Osternak, we interpreted Thomson’s
                   'LVWULFW-XGJH                                       holding this way: "[An] appeal would be considered timely
                                                                          because the appellant had done something which would have
                       BBBBBBBBBBBBBBBBB                                  extended the time for appeal if properly done, and relied on
                                                                          the district court's statement that it was done properly."
                             &2816(/                                      Denley v. Shearson/Am. Express, Inc., 733 F.2d 39, 42 (6th
                                                                          Cir. 1984) (emphasis added). Although one could attempt to
$5*8('  7HUU\ / +RUG $GD 2KLR IRU $SSHOODQW                 interpret "district court" very broadly, to do so would strain
)UHGHULFN * &ORSSHUW -U &/233(57 /$7$1,&.                      the meaning of "district court." Clerks and court personnel
6$87(5 	 :$6+%851 &ROXPEXV 2KLR 'LDQD 6                         work for the district court, they are not the district court.
%URZQ/2*27+(7,63(1&(	'2//'D\WRQ2KLRIRU
$SSHOOHHV  21 %5,()  7HUU\ / +RUG $GD 2KLR IRU               Third, the Supreme Court has only applied the "unique
$SSHOODQW  )UHGHULFN * &ORSSHUW -U &/233(57                   circumstances" doctrine in four cases. See Osternak, 489
/$7$1,&.6$87(5	:$6+%851&ROXPEXV2KLR                              U.S. 169, Wolfsohn v. Hankin, 376 U.S. 203 (1964);
'LDQD6%URZQ-RKQ5'ROO/2*27+(7,63(1&(	                        Thompson, 375 U.S. 384; Harris Truck Lines, Inc. v. Cherry
'2//'D\WRQ2KLRIRU$SSHOOHHV                                        Meat Packers, Inc., 371 U.S. 215 (1962). Each of these cases
                       BBBBBBBBBBBBBBBBB                                  involved mistaken court rulings or orders rather than poor
                                                                          advice from a court clerk. See Osternak, 489 U.S. at 178;
                           23,1,21                                        Wolfsohn, 376 U.S. at 203-04; Thompson, 375 U.S. at 385-87;
                       BBBBBBBBBBBBBBBBB                                  Harris Truck Lines, 371 U.S. at 216-17.

  &/$&LUFXLW-XGJH3ODLQWLII&DUO/DZUHQFHDSSHDOVWKH                Fourth, limiting the phrase "judicial officer" to judges
GHQLDORIKLVUHTXHVWIRUUHOLHIIURPMXGJPHQWSXUVXDQWWR)HG           makes sense because "a formal order or ruling (1) generates
5&LY3EIROORZLQJDQRUGHURIVXPPDU\MXGJPHQW                  the highest level of justifiable reliance, and (2) raises virtually
DJDLQVW/DZUHQFHLQKLVEUHDFKRIGXW\RIIDLUUHSUHVHQWDWLRQ             no possibility of evidentiary problems for appellate courts
FODLPDULVLQJXQGHU86&:H$)),50                          faced with applying the exception." Moore, 100 F.3d at 164.
                                                                          Thus, policy and precedent each point strongly against the
                                                                          lenient "unique circumstances" rule that Lawrence would
                                                                          have this Court adopt.
    
     7KH +RQRUDEOH :LOOLDP - +D\QHV -U 8QLWHG 6WDWHV 'LVWULFW -XGJH
IRU WKH 0LGGOH 'LVWULFW RI 7HQQHVVHH VLWWLQJ E\ GHVLJQDWLRQ
     /DZUHQFHY,QW¶O%KG                       1R      1R                         /DZUHQFHY,QW¶O%KG        
      RI7HDPVWHUVHWDO                                                                                RI7HDPVWHUVHWDO

only where a party has performed an act which, if properly                           %$&.*5281'
done, would postpone the deadline for filing his appeal and
has received specific assurance by a judicial officer that this       /DZUHQFHZRUNHGDVDWUXFNGULYHUIRU'XII7UXFN/LQH
act has been properly done." Osterneck v. Ernst & Whitney,          ,QF DQG LWV VXFFHVVRU 2. 7UXFNLQJ &RPSDQ\ ³2.´
489 U.S. 169, 179 (1989).                                           IURPWKURXJK,QHDUO\2.ZDVVROGWR
                                                                    :LQW]3DUFHO'ULYHUV³:LQW]´/DZUHQFHY,QW¶O%KGRI
   With one exception, every circuit to have considered the         7HDPVWHUV,1R86$SS/(;,6DW
issue has found that the phrase "judicial officer" in Osterneck     WK&LU-DQ7KH,QWHUQDWLRQDO%URWKHUKRRG
refers only to judges. See, e.g. Rezzonico v. H & R Block,          RI 7HDPVWHUV &KDXIIHXUV :DUHKRXVHPHQ DQG +HOSHUV RI
Inc., 182 F.3d 144, 152 (2d Cir. 1999) ("[S]tatements by a          $PHULFD ³,%7´ DQG LWV /RFDO  ZHUH WKH H[FOXVLYH
member of the clerk's office staff are not official judicial        EDUJDLQLQJDJHQWVIRUHPSOR\HHVRI2.7UXFNLQJ,GDW
assurances that qualify as unique circumstances."); Moore v.        ,Q -DQXDU\  /DZUHQFH EHJDQ ILOLQJ JULHYDQFHV ZLWK
South Carolina Labor Bd., 100 F.3d 162, 164 (D.C. Cir.              /RFDODOOHJLQJWKDW2.IDLOHGWRIROORZWKHFROOHFWLYH
1996) ("This case does not qualify for application of the           EDUJDLQLQJDJUHHPHQW³&%$´,G/DZUHQFHDOVRFODLPHG
unique circumstances doctrine because although the                  WKDW:LQW]GLVFKDUJHGKLPLQYLRODWLRQRIWKH&%$ZKLFK
statements made by the clerk's office staff may constitute          UHPDLQHGLQIRUFHDIWHU:LQW]SXUFKDVHG2.,G/DZUHQFH
specific assurances, they cannot fairly be characterized as         GHPDQGHG WKDW 'HIHQGDQWV SURFHVV WKH JULHYDQFHV RQ KLV
official judicial action."); United States v. Heller, 957 F.2d      EHKDOIDQGVHFXUHKLVUHLQVWDWHPHQWDORQJZLWKEDFNSD\DQG
26, 29 (1st Cir. 1992) ("We understand the term ‘judicial           EHQHILWV,G,QKLVFRPSODLQW/DZUHQFHFODLPHG'HIHQGDQWV
officer’ in this context to mean a judge, not an employee in        OHGKLPWREHOLHYHWKH\ZHUHSURFHVVLQJKLVJULHYDQFHVZKHQ
the office of the clerk."); Sonicraft, Inc. v. NLRB, 814 F.2d       LQUHDOLW\WKH\WRRNQRDFWLRQ,GDW
385, 387 (7th Cir. 1987) (reasoning that "judicial officers"
must mean judges because "subordinate employees of the                2Q'HFHPEHU/DZUHQFHILOHGDFRPSODLQWLQWKH
judiciary have no authority to waive congressional limitations      &RXUWRI&RPPRQ3OHDVLQ$OOHQ&RXQW\2KLRDOOHJLQJWKDW
on judicial power").                                                WKH ,QWHUQDWLRQDO %URWKHUKRRG RI 7HDPVWHUV &KDXIIHXUV
                                                                    :DUHKRXVHPHQDQG+HOSHUVRI$PHULFD,%7VRPHRILWV
   In contrast to the weight of the authority, the Eleventh         LQGLYLGXDO RIILFHUV DQG 6WHYHQ :DLWPDQ 3UHVLGHQW RI
Circuit has "decided that the unique circumstances doctrine         7HDPVWHUV /RFDO 8QLRQ 1R  PLVKDQGOHG HOHYHQ
may apply where the appellant is lulled by assurances from          JULHYDQFHV/DZUHQFHILOHGDJDLQVWKLVHPSOR\HU'HIHQGDQWV
the clerk’s office instead of the district court itself." Hollins   UHPRYHG WKH FDVH WR IHGHUDO FRXUW  2Q -XO\   WKH
v. Dep’t of Corr., 191 F.3d 1324, 1328 (11th Cir. 1999). In         GLVWULFW FRXUW JUDQWHG 'HIHQGDQWV¶ PRWLRQV WR GLVPLVV
Hollins, counsel relied on a clerk’s office electronic docket       /DZUHQFH ILOHG D WLPHO\ DSSHDO RQ $XJXVW    7KLV
                                                                    &RXUW DIILUPHG WKH ORZHU FRXUW¶V UXOLQJ DV WR IRXU RI WKH
system to determine, incorrectly, that the court had not yet        JULHYDQFHV EXW UHYHUVHG DV WR WKH UHPDLQLQJ VHYHQ 6HH
filed a final order. Id.                                            /DZUHQFH,86/(;,6
  Even assuming Hollins did not reflect an extreme minority           2Q-XO\WKHGLVWULFWFRXUWRUGHUHGWKDWLWZRXOG
position, there are four reasons to firmly conclude that the        QRWDFFHSWKDUGFRSLHVRISOHDGLQJVXQOHVVSURYLGHGIRULQLWV
"unique circumstances" doctrine does not apply here. First,         (OHFWURQLF3ROLFLHVDQG3URFHGXUHV0DQXDO7KHUHDIWHUWKH
albeit in an unpublished opinion, we have already rejected
       /DZUHQFHY,QW¶O%KG                           1R        1R                          /DZUHQFHY,QW¶O%KG          
        RI7HDPVWHUVHWDO                                                                                       RI7HDPVWHUVHWDO

SDUWLHV FRQGXFWHG GLVFRYHU\ DQG 'HIHQGDQWV PRYHG IRU                                            ',6&866,21
VXPPDU\MXGJPHQW ZKLFKWKHFRXUWJUDQWHGRQ0DUFK
                                                                         7KLV &RXUW ZLOO QRW UHYHUVH D GLVWULFW FRXUW¶V GHQLDO RI D
                                                                            PRWLRQIRUUHOLHIIURPMXGJPHQWSXUVXDQWWREXQOHVVLW
  (YLGHQWO\ GHIHQVH FRXQVHO KDG QHYHU ILOHG SDSHUV                   ILQGVDQDEXVHRIGLVFUHWLRQ-LQNVY$OOLHG6LJQDO,QF
HOHFWURQLFDOO\SULRUWRWKLVOLWLJDWLRQ$IWHUWKHGLVWULFWFRXUW          )G  WK &LU  FLWLQJ 7KRPVRQ Y $P +RPH
JUDQWHG'HIHQGDQWVVXPPDU\MXGJPHQWRQ0DUFK                      $VVXUDQFH&R)GWK&LU:H
GHIHQVH FRXQVHO FRQWDFWHG WKH FRXUW WR ILQG RXW ZKHQ KH            ILQGQRDEXVHRIGLVFUHWLRQKHUH
QHHGHGWRHOHFWURQLFDOO\ILOHKLVQRWLFHRIDSSHDO &RXQVHO
FODLPVWKDWZKHQKHDVNHGZKHWKHU$SULOZDVWKH                      $ 7KH³8QLTXH&LUFXPVWDQFHV´'RFWULQH'HILQHG
ODVWGD\WRILOHDQDSSHDODFOHUNDJUHHG
                                                                              ,Q7KRPSVRQY,1686WKHSODLQWLIIILOHG
   $SDUW\PXVWILOHDQRWLFHRIDSSHDOZLWKLQWKLUW\GD\VRI               DQXQWLPHO\PRWLRQIRUDQHZWULDO,GDW7KHGHIHQGDQW
HQWU\ RI WKH MXGJPHQW EHLQJ DSSHDOHG  )HG 5 $SS 3            GLG QRW REMHFW WR WKH XQWLPHO\ PRWLRQ DQG WKH WULDO FRXUW
D,QFDOFXODWLQJWKHWKLUW\GD\VWKHGD\RQZKLFKWKH              DVVHUWHG WKDW WKH SODLQWLII KDG PDGH WKH PRWLRQ ³LQ DPSOH
MXGJPHQWZDVHQWHUHGLVH[FOXGHGEXWWKHODVWGD\LVLQFOXGHG              WLPH´  ,G  $IWHU WKH FRXUW XOWLPDWHO\ GHQLHG WKH SRVWWULDO
XQOHVVLWLVD6DWXUGD\6XQGD\RUOHJDOKROLGD\)HG5$SS            PRWLRQWKHSODLQWLIIDSSHDOHG,G
3D/DZUHQFHKDGWKLUW\GD\VDIWHU0DUFKRUXQWLO
$SULO$SULOZDVD:HGQHVGD\/DZUHQFH                     $WWKHDSSHOODWHOHYHOWKHGHIHQGDQWDUJXHGWKDWWKHPRWLRQ
ILOHGKLVDSSHDORQ$SULO                                       IRUDQHZWULDOZDVXQWLPHO\DQGWKXVGLGQRWWROOWKHWLPHIRU
                                                                            ILOLQJWKHQRWLFHRIDSSHDO,GDW7KH6HYHQWK&LUFXLW
 7KHUHFRUGVRIWKH&RXUWRI$SSHDOVUHIOHFWUHFHLSWRIWKDW               DJUHHG DQG GLVPLVVHG WKH DSSHDO DV XQWLPHO\  ,G  7KH
DSSHDORQ0D\2Q-XQHZLWKWKHDSSHDO                  6XSUHPH&RXUWUHYHUVHGUXOLQJWKDWLWZDVWKHGLVWULFWFRXUW¶V
VWLOO SHQGLQJ /DZUHQFH PRYHG WKH GLVWULFW FRXUW IRU UHOLHI         HUURU LQ ILQGLQJ WKH PRWLRQ IRU D QHZ WULDO WLPHO\ DQG WKH
IURPMXGJPHQWSXUVXDQWWR)HG5&LY3E7KHFRXUW                SODLQWLII¶VMXVWLILDEOHUHOLDQFHRQWKDWILQGLQJWKDWFDXVHGWKH
GHQLHG WKH E UHTXHVW RQ $XJXVW    2Q                   SODLQWLIIWRDSSHDORXWVLGHWKHWLPHOLPLW,GDW8QGHU
6HSWHPEHU/DZUHQFHWLPHO\DSSHDOHGWKDWGHQLDO                   WKHVH³XQLTXHFLUFXPVWDQFHV´WKH6XSUHPH&RXUWUHPDQGHG
                                                                            WKHFDVHWRWKH6HYHQWK&LUFXLWZLWKLQVWUXFWLRQVWRFRQVLGHU
  :H WKHQ GLVPLVVHG WKH ILUVW DSSHDO DV XQWLPHO\ RQ                 WKHPHULWVRIWKHSODLQWLII¶VDSSHDO,G
6HSWHPEHU/DZUHQFHY,QW¶O%KGRI7HDPVWHUV
1R  VOLS RS WK &LU 6HSW   RUGHU               /DZUHQFHQRZDUJXHVWKDWWKLV&RXUWIROORZLQJ7KRPSVRQ
GLVPLVVLQJFDVHDVXQWLPHO\ILOHG                                     VKRXOG UHYHUVH WKH GLVWULFW FRXUW¶V GHQLDO RI WKH PRWLRQ IRU
                                                                            UHOLHIIURPMXGJPHQWZKLFKZRXOGDOORZWKHORZHUFRXUWWR
                                                                            HQWHU D QHZ MXGJPHQW DQG FRUUHVSRQGLQJO\ WR JUDQW
                                                                            /DZUHQFHDGGLWLRQDOWLPHWRSHUIHFWKLVDSSHDO
                                                                              % 7KH³8QLTXH&LUFXPVWDQFHV´5XOHLV,QDSSOLFDEOH
    
     7KLV WUDFNV WKH SURFHGXUH WKLV &RXUW RXWOLQHG LQ Lewis v. Alexander,
 )G   WK &LU  WKDW DWWRUQH\V VKRXOG IROORZ ZKHQ WKH\
                                                                              7KRPSVRQ LV GLVWLQJXLVKDEOH  7KH 6XSUHPH &RXUW
GLVFRYHU DIWHU ILOLQJ DQ DSSHDO WKDW WKH DSSHDO LV XQWLPHO\                VXEVHTXHQWO\H[SODLQHGWKDW"[b]y its terms, Thompson applies